Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2 are pending.

Claim Rejections - 35 USC § 103
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Green et al., US 2009/0208751 A1, in view of Ino US 2017/0183435 A1.
As to claim 1, Green teaches mesoporous carbon black Vulcan XC72, see e.g. figure 5b [0106] [0031] title abstract, which is a mesoporous carbon support for supporting platinum noble metal, see [0093], for use in as a fuel cell catalyst carbon support, see [0019] [0088] [0094] [0095]. Green further teaches pore size distributions for carbon black Vulcan XC 72 in FIG. 5B, reproduced below. Figure 5B teaches a pore diameter of about 20 to 50 angstroms, which is 2 to 5 nm, and a corresponding pore volume over the claimed range of 2 to 5 nm being about 1.1 to 15.8 cm3/g, which is 1.1 to 15.8 mL/g, see Figure 5b below. This range of Green teaches a range that is broader than the claimed range of 2.1 to 2.4 mL/g over the range of 2 to 5 nm. See MPEP 2144.05 regarding Obviousness of Ranges. Furthermore, as annotated by the cross in figure 5B below, Green teaches at a 3 nm pore diameter, a corresponding pore volume of 2.2 mL/g which is a point within the claimed range. Furthermore, Green teaches at [0024] that porous carbon black having a total volume of pores between 2 and 5 nm in size of from about 1.2 to about 2.0 cm3/g which is slightly below the claimed range of 2.1 to 2.4 cm3/g, see also [0080].


    PNG
    media_image1.png
    327
    349
    media_image1.png
    Greyscale

Figures 5A and 5B, [0031] [0071], of Green teach that the pore volume distributions for carbon black are increased in the claimed range as a result of the steam etching procedure of Green at a particular temperature for and for a given amount of time (i.e. 950 °C for 360 minutes); one of ordinary skill in the art can determine the optimum pore volume of the carbon support through routine experimentation and testing by varying the conditions of the steam etching procedure. The reporting of the pore volume of Green is a cumulative dV/dLog(D) pore volume analyzed using the BJH surface area as well understood by those of skill in the art, see also axis in figure 5B above.
Where the general conditions of a claim are disclosed in the prior art, i.e. the determination of the pore volume distribution, it is not inventive to discover the optimum or workable ranges by routine experimentation.  Discovery of the optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
	Green does not teach a water-repellent material with which the noble-metal-supported catalyst is modified or an amount of the water-repellent material is 3% by weight to 7% by weight with respect to a total weight of the mesoporous carbon and the water-repellent material. Green does not teach the noble metal consists of a platinum cobalt alloy and an amount of the noble metal is 0.03 to 0.3 mg/cm2 of electrode.
2, see [0129], which teaches a range that is broader than the claimed range. See MPEP 2144.05 regarding Obviousness of Ranges.
It would have been obvious to one of ordinary skill in the art at the effective filing date to use the water-repellent material with which the noble-metal-supported catalyst is modified or an amount of the water-repellent material is 3% by weight to 7% by weight with respect to a total weight of the mesoporous carbon and the water-repellent material and a noble metal catalyst that consists of a platinum cobalt alloy in an amount of the noble metal is 0.03 to 0.3 mg/cm2 of electrode of Ino for that of Green because Ino teaches the addition of PTFE in the electrode from 0.01 to 10% by mass improves water repellency and that the catalysts of platinum and cobalt alloy promote the oxidation reaction of hydrogen and the reduction reaction of oxygen that are needed for the operation of a fuel cell electrode catalyst.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Green et al., US 2009/0208751 A1 in view of Ino US 2017/0183435 A1 as applied to claim 1 above, and further view of Hong US 2007/0184334 A1.

With regards to the thickness of 1 nm or less, the instant as-filed specification recites that the mesoporous carbon of the noble-metal-supported catalyst is uniformly coated with the water-repellent material as a thin layer having a thickness of, for example, 1 nm or less (calculated value), see [0033] [0041], and that Examples of the water-repellent material include PTFE, see [0034], and that water-repellent material is dispersed in solvent, see [0040], in the process forming the electrode. Claim 1 and the instant speciation also indicate that a desired amount of water-repellant material is from 3 to 7 wt%, see e.g. claim 1.
Hong teaches a water repellent material on a conductive catalyst material, see e.g. abstract figure 1a [0030] [0032] [0033] [0069], and examples of the catalyst being alloys of platinum and cobalt, see [0027]. Examples of the binder of the water repellant material include polyvinylidenefluoride, see e.g. [0046]. Hong further teaches the water repellent material is 5 parts by weight (i.e. 5 wt%) in example 1, conductive catalyst material, see table 1 and [0052]-[0060], which is a point within the claimed range of an amount of the water-repellent material is 3% by weight to 7% by -weight with respect to a total weight as it relates to claim 1 and the instant specification as discussed above. Hong further teaches that the water repellent material is completely dissolved in a first solvent (for example, hydrofluoropolyester) to prepare a first solution, see [0034], that is used to create the electrode catalyst, see e.g. [0053]. Hong further teaches the electrode made in Example 1 has superior I-V characteristics especially in a high current density region due to the improved diffusion of gas reactants obtained by controlling the electrolyte distribution, which is possible due to the coating layer formed of the water repellent material on the catalyst layer, see example 1 and [0066].
Hong teaches materials of the water-repellant material being PTFE that are substantially the same as the claimed invention as well as solvents, dispersions, and electrode catalyst fabrication steps 
It would have been obvious to one of ordinary skill in the art at the effective filing date to use the mesoporous carbon is coated with the water-repellent material at a thickness of 1 nm or less of Hong for that of Green because Hong teaches the electrode where the water repellent material is 5 parts by weight has superior I-V characteristics especially in a high current density region due to the improved diffusion of gas reactants obtained by controlling the electrolyte distribution, which is possible due to the coating layer formed of the water repellent material on the catalyst layer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 15/384,551 in view of Ino US 2017/0183435 A1.
Claims 1 and 3 of the copending application directed toward an anode catalyst for fuel cells recites a pore volume of the carbon support (1.1 to 8.4 mL/g in claim 1 and 2.2 to 2.8 mL/g in claim 3) that is broader than the claimed range of pore volume of the instant application (2.1 to 2.4 mL/g ) and the related pore sizes are within a broader range; the copending application has a pore size of a pore size of 0 to 10 nm and the instant application has a pore size of 2 to 5 nm (i.e. inside the range of less than 10 nm). One of ordinary skill would expect that the measured pore volume would increase if the 
The instant application requires a noble metal catalyst that consists of platinum and cobalt alloy and an amount of the noble metal is 0.03 to 0.3 mg/cm2 of electrode where the copending application claims 1 and 2 requires a catalyst containing platinum or platinum alloy. With regards to cobalt and the aerial loading in an amount of the noble metal is 0.03 to 0.3 mg/cm2, Ino teaches that catalysts promote the oxidation reaction of hydrogen and the reduction reaction of oxygen, see [0111] and are selected from Pt and Co alloys, see [0111], which teaches the platinum cobalt alloy and that the amount of the catalyst metal carried relative to the electrode area is more preferably 0.01 to 5 mg/cm2, see [0129], which teaches a range that is broader than the claimed range. See MPEP 2144.05 regarding Obviousness of Ranges.
With regards to an amount of the water-repellent material is 3% by weight to 7% by weight with respect to a total weight of the mesoporous carbon and the water-repellent material, Ino teaches formation of electrode catalyst layers for fuel cells, see e.g. [0196]-[0199], and development of ionomers and water repellent materials for fuel cell electrodes, see e.g. [0017], [0117]-[0120] and [0131], Ino further teaches that the addition of PTFE in the electrode from 0.01 to 10% by mass improves water repellency, see e.g. [0131]; this PTFE water repellant material is in the electrode in a range that overlaps the claimed range of 3 to 7% by weight. See MPEP 2144.05 regarding Obviousness of Ranges.
It would have been obvious to one of ordinary skill in the art at the effective filing date to use the water-repellent material with which the noble-metal-supported catalyst is modified or an amount of the water-repellent material is 3% by weight to 7% by weight with respect to a total weight of the 2 of electrode of Ino because Ino teaches the addition of PTFE in the electrode from 0.01 to 10% by mass improves water repellency and that the catalysts of platinum and cobalt alloy promote the oxidation reaction of hydrogen and the reduction reaction of oxygen that are needed for the operation of a fuel cell electrode catalyst.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 10/09/2020 have been fully considered but are moot because the arguments toward the newly amended claims and the water replant material of Green do not apply to the new references and new grounds of rejection presented in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILIP A. STUCKEY/Examiner, Art Unit 1723